STATE OF MINNESOTA
                                                                            I
                                                                           January 12, 2016

                                 IN SUPREME COURT                            O RI:CIEOF
                                                                         AJII!IB.I!AIECcunis
                                        A15-0178


In re Petition for Reinstatement
to the Practice of Law of
Bruce A. Kunz, a Minnesota Attorney,
Registration No. 0225289.


                                        ORDER

      The court indefinitely suspended petitioner Bruce A. Kunz from the practice of law

for a minimum of 4 months, effective as of September II, 2014, with no right to petition

for reinstatement until November 12,2014. In re Kunz, 852 N.W.2d 905, 905 (Minn. 2014)

(order). Petitioner applied for reinstatement in January 2015, and a hearing was held before

a panel of the Lawyers Professional Responsibility Board. The panel found that petitioner

proved by clear and convincing evidence that he is morally fit to resume the practice of

law. See In re Mose, 843 N.W.2d 570, 574-75 (Minn. 2014) (providing that the burden is

on the attorney to establish by clear and convincing evidence the moral fitness to resume

the practice of law). The panel recommends that petitioner be reinstated to the practice of

law and placed on supervised probation for a period of 2 years. The Director of the Office

of Lawyers Professional Responsibility agrees with the panel's recommendation.

      Based upon all the files, records, and proceedings herein,




                                             1
      IT IS HEREBY ORDERED that petitioner Bruce A. Kunz is reinstated to the

practice of law and placed on probation for a period of 2 years, subject to the following

tenns and conditions:

      (a)    Petitioner shall cooperate fully with the Director's Office in its efforts
      to monitor compliance with this probation. Petitioner shall promptly respond
      to the Director's correspondence by the due date. Petitioner shall provide to
      the Director a current mailing address and shall immediately notify the
      Director of any change of address. Petitioner shall cooperate with the
      Director's investigation of any allegations of unprofessional conduct that
      may come to the Director's attention. Upon the Director's request, petitioner
      shall authorize the release of infonnation and documentation to verify
      compliance with the tenns of this probation;

       (b)  Petitioner shall abide by the Minnesota Rules of Professional
       Conduct;

      (c)    Petitioner shall be supervised by a licensed Minnesota attorney
      appointed by the Director to monitor compliance with the tenns of this
      probation. Within 2 weeks of the date of this order, petitioner shall provide
      the Director with the names of two attorneys who have agreed to be
      nominated as petitioner's supervisor. If, after diligent effort, petitioner is
      unable to locate a supervisor acceptable to the Director, the Director will seek
      to nominate a supervisor. Until a supervisor has signed a consent to
      supervise, petitioner shall, on the first day of each month, provide the
      Director with an inventory of client files as described in paragraph (d) below.
      Respondent shall make active client files available to the Director upon
      request;

      (d)    Petitioner shall cooperate fully with his supervisor's efforts to monitor
      compliance with probation. Petitioner shall contact the supervisor and
      schedule a minimum of one in-person meeting per calendar quarter.
      Petitioner shall discuss with the supervisor the general subject of, and the
      parties to, any new business transaction into which petitioner has entered
      since his reinstatement or since his most recent in-person meeting with his
      supervisor. In addition, the supervisor will monitor and discuss with
      petitioner the criteria that petitioner uses to accept cases and represent clients,
      including the retainer or other financial arrangements for each case; the
      number of either pro bono or non-paying cases petitioner is handling; the
      travel and time requirements of individual cases; and the balance between
      petitioner's for-profit and pro bono cases, petitioner's other volunteer work,
      and petitioner's family responsibilities. Petitioner shall submit to the

                                              2
supervisor an inventory of all active client files by the first day of each month
during the probation. With respect to each active file, the inventory shall
disclose the client name, type of representation, action taken to determine if
any conflict of interest exists, date opened, most recent activity, next
anticipated action, and anticipated closing date. Petitioner's supervisor shall
file written reports with the Director at least quarterly, or at such more
frequent intervals as the Director may reasonably request;

(e)   Petitioner shall initiate and maintain office procedures that enable him
to maintain a current and comprehensive list of all former, current, and
prospective clients to ensure appropriate conflicts checks are performed; and

(f)    Within 30 days of the date of this order, petitioner shall provide the
Director, and the probation supervisor, once one has been appointed, a
written plan outlining office procedures designed to ensure that petitioner is
in compliance with probation requirements. Petitioner shall provide progress
reports as requested.

Dated: January 12, 2016                    BY THE COURT:



                                             w~.A
                                           David R. Stras
                                           Associate Justice




                                       3